Citation Nr: 1453781	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  10-38 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for residuals of Bell's palsy.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to additional compensation for a left hip disability, currently assigned a 10 percent rating from July 28, 2008 for left groin strain under 38 C.F.R. § 4.71a, Diagnostic Code 5252 (2014) and a separate 10 percent rating for limitation of extension of the left thigh under 38 C.F.R. § 4.71a, Diagnostic Code 5251 (2014) from April 20, 2012.  


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to October 1983 and again with the Army National Guard from July 2006 to July 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

The Board remanded the issues currently on appeal to the RO in February 2012 and February 2014.  At the time of the February 2012 remand, the Board also remanded the issue of service connection for a cervical spine disability.  In a January 2013 rating decision, the Appeals Management Center (AMC) granted service connection and assigned initial ratings for cervical spondylosis with multilevel degenerative disc disease and left upper extremity radiculopathy.  Accordingly, the issue of service connection for cervical spine disability is no longer before the Board.  Additionally, issues of service connection for tinnitus and insomnia and of entitlement to an initial compensable rating for a mold allergy causing respiratory symptoms were decided by the Board in February 2014, and so they are no longer on appeal.   

In February 2014, the Board denied the Veteran's June 2013 request for another personal hearing before the Board, as the Veteran has the right to one hearing on appeal.  38 C.F.R. §§ 20.700(a), 20.1507(b)(1).  ("[O]nly one hearing before the Board will be conducted.")  The Veteran's initial hearing request on the issues listed on the cover page was granted and fulfilled by the Board, and there is no further right to a Board hearing on such issues.

The issues of entitlement to service connection for lumbar spine disability and residuals of Bell's palsy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left groin strain does not limit left thigh flexion to 30 degrees.  

2.  Prior to April 20, 2012, the Veteran did not have limitation of left thigh extension to 5 degrees.  

3.  From April 20, 2012, the Veteran's left thigh limitation of extension is rated at the 10 percent schedular maximum, and the rating criteria contemplate his symptoms.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for left groin strain from July 28, 2008 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5252 (2014).

2.  The criteria for a compensable rating for limitation of extension of the left thigh prior to April 20, 2012 or in excess of 10 percent for it from that date are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5251 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112(2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.   VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained VA examinations in 2008 and 2012; and afforded the Veteran the opportunity to give testimony before the Board.  The examinations are adequate as they contain adequate information to rate the Veteran's left hip disorder.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Veteran seeks a higher rating for his service-connected left hip disorder.  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 ; 38 C.F.R. Part 4.  If , as is the case here, a Veteran has an unlisted disability, it will be rated by analogy under a disease or an injury closely related by functions affected, symptomatology, and anatomical location. 38 C.F.R. § 4.20.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

In cases where an initially assigned disability evaluation or an increased rating has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The RO has assigned a 10 percent rating from the July 28, 2008 date of claim for left groin strain under Diagnostic Code 5252 and a separate 10 percent rating for limitation of extension of the left thigh under Diagnostic Code 5251 from April 20, 2012, the date of a VA examination report.   

Under Diagnostic Code 5252, limitation of flexion of the thigh warrants a 10 percent rating when flexion is limited to 45 degrees, and a 20 percent rating when flexion is limited to 30 degrees.  Under Diagnostic Code 5251, thigh extension limited to 5 degrees warrants a 10 percent rating.  There is no higher schedular rating for limitation of thigh extension under Diagnostic Code 5251.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  However, pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system.  Mitchell v. Shinseki, 25 Vet. App. 32, (2011)

On VA examination in September 2008, the Veteran complained of left hip and groin pain on occasion, and that his left hip was stiff off and on.  He denied weakness, heat, redness, giving way, locking, fatigability, flare-ups, and treatment; and he indicated that his left hip does not affect his occupation or activities of daily living.  On examination, he was in no acute distress and his gait and posture were normal.  His left hip was not swollen, warm to touch, or crepitant on passive motion.  Left hip flexion was to 90 degrees, abduction was to 40 degrees, internal rotation was to 40 degrees, and external rotation was to 60 degrees with no pain.  The diagnosis was left groin pain with no effect on occupation or activities of daily living.   

On VA examination on April 20, 2012, the Veteran's left hip flexion was to 75 degrees, and extension was to greater than 5 degrees, with objective evidence of painful motion beginning at 5 degrees.  Abduction was not lost beyond 10 degrees, and the Veteran's adduction was not limited to the point where he could not cross his legs.  Rotation was not limited in such a way that the Veteran could not toe-out more than 15 degrees.  He was able to perform repetitive use testing with 3 repetitions, with no change in the degrees of motion.  

Based on the evidence, the Board concludes that a disability rating in excess of 10 percent for left thigh strain (rated as limitation of flexion) is not warranted at any point from July 2008 to present.  The worst the Veteran's left hip flexion has been limited to on examination has been to 75 degrees, and a 20 percent rating requires limitation of flexion to  30 degrees, which is not present or nearly approximated, even when 38 C.F.R. §§ 4.40 and 4.45 factors are considered.  The Board also concludes that a compensable rating is not warranted for limitation of extension of the left thigh prior to April 20, 2012, and that a disability rating in excess of 10 percent is not warranted for it from that date.  No limitation of left thigh extension is shown before April 20, 2012, and the 10 percent rating assigned for it from April 20, 2012 is the maximum rating which can be assigned under that code.  As noted in Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997), where maximum schedular rating is assigned under a Diagnostic Code, the provisions of 38 C.F.R. §§ 4.40, 4.45 can not provide for a higher rating under that Code.

The discussion above reflects that the symptoms of the Veteran's left hip disability, mainly pain and limitation of motion, are contemplated by the applicable rating criteria which take into consideration the extent of functional impairment, including due to pain.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Total disability rating for compensation based upon individual unemployability (TDIU) is an element of all appeals for an increased evaluation.  Rice v. Shinseki, 22 Vet. App.447 (2009).  In this case, however, TDIU consideration is not warranted.  In September 2008, a VA examiner indicated that the Veteran's left groin strain was having no effect on his current occupation.  The Veteran is employed as a builder of rescue boats and/or as a welder according to a VA treatment record found on Virtual VA and his August 2011 hearing testimony.  At a July 2014 VA examination, the Veteran reported that he was working full time.  The issue of entitlement to a TDIU has not been reasonably raised by the record.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


ORDER

A disability rating in excess of 10 percent for left groin strain is denied.

A compensable rating for limitation of extension of the left thigh prior to April 20, 2012 or in excess of 10 percent for it from that date is denied.


REMAND

In February 2012, the Board remanded the issue of entitlement to service connection for Bell's palsy for a medical opinion as to whether the Veteran's Bell's palsy clearly and unmistakably existed prior to service; and if so, whether it clearly and unmistakably was not aggravated by service.  An April 2012 VA examination report was inadequate because the examiner did not provide an opinion but indicated that the Veteran no longer has residuals of Bell's palsy.  The Board pointed out, however, that there is acceptable evidence of residuals of Bell's palsy during the course of the claim in the September 2008 VA examination report and the Veteran's August 2011 hearing testimony at pages 21-22.  The Board remanded the claim again in February 2014.  

Unfortunately, the July 2014 VA opinion that was obtained on remand still does not comply with the Board's prior remands.  Instead, the examiner in July 2014 indicated that she was not sure if the Veteran was on active duty in November 2005 when he developed his Bell's palsy condition (despite the Board's explicit instruction that the Veteran was not on active duty at the time), and indicated that he has no residual issues from it.  As noted above, residuals of Bell's palsy have been noted since the claim was filed.  What is needed is an opinion as to whether any residuals existed prior to service and, if so, whether the preexisting condition was aggravated during service, to include as a result of exposure to mold.  

The Board remanded the issue of service connection for lumbar spine disability to the RO in February 2012 for a VA examination that was to include an opinion as to whether the Veteran's lumbar spine disability clearly and unmistakably existed prior to service; and if so, whether it clearly and unmistakably was not aggravated by service.  The examiner on remand in 2012 did not use the "clearly and unmistakably" language in rendering the medical opinions obtained, but instead indicated that the probability was less likely than not.  This is not acceptable.  The Board thus remanded this issue again in February 2014, noting that the opinion needed to be as stated in the February 2012 remand and so remand for corrective action was required.  Stegall v. West, 11 Vet. App. 268 (1998).  The opinion obtained in July 2014 is still inadequate as the examiner did not address aggravation.  Accordingly, remand of this issue is again required, pursuant to Stegall.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule an appropriate VA examination or medical opinion, by a physician, for the claimed lumbar spine disorder and residuals of Bell's palsy.  The claims record should be made available to the examiner for review, and the examiner should review this remand and respond to it as required.  Based on the examination and review of the record, the examiner should specifically address the following:

(a) Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran's current lumbar spine disorder was not aggravated by service, including due to the August 20, 2006 injury; or that it was not caused by a superimposed injury or that any increase in disability was due to the natural progress of the disease? 

(b) Does the evidence of record clearly and unmistakably show that the Veteran had residuals of Bell's palsy prior to his entry onto active duty?

(c) If the answer to (b) is yes, does the evidence of record clearly and unmistakably show that the preexisting residuals of Bell's palsy were not aggravated by service (to include black mold exposure) or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(d) If the answer to either (a) or (c) is no, is it at least as likely as not (likelihood 50 percent) that the Veteran's lumbar spine disorder and/or Bell's palsy disorder is related to service, to include the August 20, 2006 twisting injury or the black mold exposure? 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  For the Bell's palsy claim, even if there are no current residuals, the examiner must answer the questions above, with the responses directed to the time period during the claim when there were residuals of Bell's palsy (some were noted on VA examination in September 2008 and the Veteran testified as to eye symptoms in August 2011).

2.  The RO should then readjudicate the Veteran's claims.  If the claims remain denied, it should issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


